Citation Nr: 0710493	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial evaluation for left 
anterior ramus stress fracture (also claimed as left hip 
pain), which is currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 2003 to November 
2003.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.      


FINDING OF FACT

The veteran's service-connected left anterior ramus stress 
fracture is manifested by subjective complaints of pain and 
limitation.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for the veteran's service-connected left anterior 
ramus stress fracture have not been approximated.  See 
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.71(a) (2006), 
Diagnostic Codes 5250-55; 38 C.F.R. § 4.71(a) (2003) 
Diagnostic Code 5294.    


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for her service-
connected left anterior ramus stress fracture.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the VCAA and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO in December 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, VA informed the veteran 
of the evidence needed to substantiate her claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this letter, VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate her 
claim.  And this letter was provided to the veteran before 
adjudication of her claim in June 2004.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).   

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
increased ratings and effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
here.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  Any questions as to 
the appropriate rating or effective date to be assigned here 
are rendered moot because, as noted below, the claim will be 
denied.  As such, no increased rating and new effective will 
be assigned here.        

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the December 2003 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained medical evidence relevant to 
the appeal, and provided the veteran with compensation 
examination for her claim.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA.

II.  The Merits of the Veteran's Claim for an Increased 
Rating

Service medical records show that the veteran injured her 
left pubic bone in June 2003.  In August 2003, medical 
personnel diagnosed the veteran with pubic ramus fracture.  
In the week following her discharge from active service, the 
veteran claimed service connection for this disorder, noting 
pain in her left hip.  

In the February 2004 rating decision currently on appeal, the 
RO granted the veteran's claim, finding the service-connected 
left anterior pubic ramus stress fracture to be 10 percent 
disabling.  In March 2004, the veteran filed a notice of 
disagreement with this decision, arguing that a higher 
disability rating was due here.  For the reasons set forth 
below, the Board disagrees with the veteran, and finds a 
rating in excess of 10 percent unwarranted here at any time 
during the period of appeal.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (in cases where the original rating assigned 
is appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim). 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2006).  The 
assignment of separate ratings is, however, dependent on a 
finding that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2006); Esteban v. Brown, 6 
Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

As the veteran's disorder is primarily manifested in her left 
hip, the Board finds the diagnostic codes pertaining to hip 
disorders relevant here.  Diagnostic Code [DC] 5250 through 
DC 5254 address hip injuries under 38 C.F.R. § 4.71a.  The 
Board will limit its analysis under these DCs to those 
criteria that would warrant a rating in excess of 10 percent 
because the veteran has already been rated as 10 percent 
disabled.  In doing so, the Board will rely on the medical 
evidence of record, which is from QTC medical services.    

The veteran underwent radiological examination in November 
2003.  The radiological report indicated that the iliac wings 
droop and are smaller than usual.  The examiner stated that 
this was consistent with a congenital variant.  The examiner 
also noted spina bifida occulta of S1.  The examiner noted 
the intact pelvic ring.  He noted normal hip joints.  He 
noted no signs of arthritis or of ligamentous avulsion.  But 
he noted an old healed posttraumatic fracture deformity of 
the left anterior pubic ramus, which reflected the veteran's 
in-service injury.  

The veteran underwent physical examination in December 2003.  
The examiner noted that the veteran fractured her pelvis in 
June 2003, and was diagnosed in August 2003.  The examiner 
noted the veteran's complaints of constant deep pain 
radiating down her femur.  The veteran noted pain while 
walking, trouble driving over 15 minutes, and trouble sitting 
for 15 minutes.  The veteran reported that she could no 
longer run, and had difficulty picking up her child.  She 
stated that her disorder affected her sex life.  But she 
noted that her disorder had not caused her to lose time from 
work.  

The veteran noted that she could brush her teeth, take a 
shower, drive her car, cook, dress herself, take out her 
trash, walk and shop.  But she noted she was unable to 
vacuum, climb stairs, perform gardening activities, and push 
a lawnmower.  She cited pain as the reason for her disability 
here.  

On examination, the examiner found the veteran's posture and 
gait within normal limits.  He found equal leg length for 
both legs.  He found no evidence of abnormal weight bearing 
in the veteran's feet.  He stated that the veteran does not 
use assistive devices for ambulation.  He found no joint 
involvement on examination.  He found the iliac/ishcial bones 
on the right and left side to be within normal limits.  He 
found the general appearance of the hips to be within normal 
limits.  And, as detailed further below, he found full range 
of motion in the veteran's hips.  

Based on this evidence, the Board finds an increased rating 
under the hip-specific DCs unwarranted here.           

Under Diagnostic Code (DC) 5250, the only compensable ratings 
are 60, 70 or 90 percent.  To receive any of these, the 
evidence must establish, at a minimum, ankylosis of a hip.  
Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  The record contains ample evidence of the veteran's 
problem in the area of her left hip.  But none of the medical 
evidence demonstrates ankylosis of the left hip or of a bone 
in the pubic region.  This provision will not factor into 
this decision therefore.  

Under DC 5251, limitation of extension of the thigh to 5 
degrees warrants the assignment of a 10 percent evaluation.  
The December 2003 QTC examination report shows full range of 
motion of extension of 30 degrees however.  So this provision 
will not factor into this decision.  

Under DC 5252, a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  The medical 
evidence of record demonstrates that the veteran has full 
flexion of movement.  The December 2003 examination found 
full flexion of 125 degrees.  As such, a rating in excess of 
10 percent would not be authorized under this provision 
either.  

Under DC 5253, a 20 percent rating is authorized for 
impairment of the thigh for limitation of abduction of, 
motion lost beyond 10 degrees.  Here, the veteran has full 
abduction of 45 degrees.  

Under DC 5254, the only available compensable rating is 80 
percent.  To receive this, the evidence must establish 
presence of a flail hip joint.  A hip joint is a flail hip 
joint if the joint cannot function due to lack of 
stabilization in any plane within a normal range of motion.  
Stedman's Medical Dictionary 935 (27th ed. 2000).  There is 
no evidence of record that the veteran has a flail joint so 
she cannot receive compensable relief under this code 
provision.  

And DC 5255 addresses impairment of the femur, which is not 
at issue here.  

The Board notes that the RO rated the veteran under DCs 5299-
5294.  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the schedule, but are rated by analogy to similar 
disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  As the veteran's left anterior pubic ramus stress 
fracture is not listed in the schedule, the RO relied on 
criteria under DC 5294, which addresses sacro-iliac 
disorders.  See 38 C.F.R. § 4.71(a) (2003) Diagnostic Code 
5294.  Though the Board finds the veteran's disorder more 
analogous to a hip disorder, the Board will nevertheless 
address whether a rating in excess of 10 percent is due under 
DC 5294.  

Under DC 5294, a 20 percent rating is warranted with symptoms 
of muscle spasm on extreme forward bending, and with loss of 
lateral spine motion, unilateral, in standing position.  The 
Board finds a 20 percent rating unwarranted under DC 5294 
because, as made clear by the December 2003 QTC examination 
report, the veteran does not manifest these symptoms.  See 38 
C.F.R. § 4.71(a) (2003) Diagnostic Code 5294.        

As such, the medical evidence of record preponderates against 
the veteran's claim for an increased rating under DCs 5250-
5255, and DC 5294.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim). 

The Board must now address whether a rating beyond 10 percent 
is warranted at any time during the appeal period based on 
range-of-motion loss or functional loss due to pain, flare 
ups, weakness, fatigue, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds that such an increase is not 
warranted here either.  As the December 2003 examiner found, 
the veteran's hip joint range of motion - on either side - is 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.   

The Board finds a rating in excess of 10 percent unwarranted 
here at any time during the pendency of this appeal.  See 
Fenderson, supra.      

And the Board also finds unwarranted an additional increase 
based on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) 
(2006).  The Ratings Schedule accounts for the veteran's 
complaints.  And there is no medical evidence of record that 
the veteran's disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased initial evaluation for left 
anterior ramus stress fracture (also claimed as left hip 
pain) is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


